In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Orange County (Ludmerer, J.), dated December 23, 1992, which, upon a fact-finding order of the same court, dated September 17, 1992, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of assault in the third degree, adjudged her to be a juvenile delinquent, and granted her a conditional discharge upon special terms and conditions. The appeal brings up for review the fact-finding order dated September 17, 1992.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presenting agency (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish that the appellant intended to injure the victim, and thus establish her guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the court’s findings of fact were not against the weight of the evidence (cf., CPL 470.15 [5]).
We reject the appellant’s contention that the court improvi*617dently exercised its discretion in denying her motion to dismiss the petition in the interests of justice (see, Family Ct Act § 315.2 [1]).
We have considered the appellant’s remaining contentions and find them to be without merit. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.